Acknowledgment
The amendment filed on November 11, 2021, responding to the Office Action mailed on September 2, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 7, 9 and 15-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
At claim 13, line 3:  REPLACE -a encapsulation- WITH “an encapsulation”
At claim 14, line 15: REPLACE -a encapsulation- WITH “an encapsulation”
At claim 15, line 3: REPLACE –a first flexible substrate- WITH “the first flexible substrate”
At claim 15, line 3: REPLACE –a first inorganic layer- WITH “the first inorganic layer”
At claim 15, line 4: REPLACE –a second flexible substrate- WITH “the second flexible substrate”
At claim 18, line 3: REPLACE -a encapsulation- WITH “an encapsulation”
Rejoinder
Claim 7 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-2, 4-6 and 10-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement mailed December 2, 2020 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 2, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2, 4-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1
Claims 2 and 4-6 depend directly or indirectly on claim 1 and are allowable on that basis. 
Regarding claim 7 the prior art does not teach the device of claim 7 comprising only a stack of the first inorganic layer and the second inorganic layer remains at the boundary position
Claims 9 and 15-20 depend directly or indirectly on claim 7 and are allowable on that basis.
Regarding claim 10 the prior art does not teach the device of method of claim 10 comprising only a stack of the first inorganic layer and the second inorganic layer remains at the boundary position.
Claims 11-14 depend directly or indirectly on claim 10 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893